IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 194 MAL 2017
                                        :
                   Respondent           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
             v.                         :
                                        :
                                        :
PETER A. HISSIM,                        :
                                        :
                   Petitioner           :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.